Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 1992, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was incapable of employment.
The record contains substantial evidence to support the Board’s conclusion that claimant was not capable of work at the time he sought unemployment insurance benefits. In exercising its fact-finding power, the Board was free to reject claimant’s argument that he was capable of employment during the time frame at issue.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.